247 F.3d 1306 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.IGNASIO MALDENALDO SANCHEZ, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.SANTIAGO GILBERTO SANCHEZ, Defendant-Appellant.
No. 00-13347
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
April 19, 2001

Appeals from the United States District Court for the Northern District of Georgia D.C. Docket No. 98-00049-CR
(Opinion February 26, 2001, 242  F.3d . 1294, 11th Cir., 2001)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the  suggestion  of rehearing en banc and a majority of the judges in this court in active  service having voted in favor  of granting a rehearing en banc.


2
IT IS ORDERED that the above causes shall be reheard by this court en banc.


3
The  previous panel's opinion is hereby VACATED.